
	

113 HR 2286 IH: Maximizing Optimal Maternity Services for the 21st Century
U.S. House of Representatives
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2286
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2013
			Ms. Roybal-Allard
			 (for herself, Mrs. Capps,
			 Mrs. Christensen,
			 Ms. Lee of California,
			 Ms. McCollum,
			 Ms. Pingree of Maine, and
			 Mr. Rangel) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote optimal maternity outcomes by making
		  evidence-based maternity care a national priority, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Maximizing Optimal Maternity
			 Services for the 21st Century or the MOMS for the 21st Century
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—HHS Focus on the Promotion of Optimal Maternity
				Care
					Sec. 101. Additional focus area for the Office on Women’s
				Health.
					Sec. 102. Interagency Coordinating Committee on the Promotion
				of Optimal Maternity Outcomes.
					Sec. 103. Consumer education campaign.
					Sec. 104. Bibliographic database of systematic reviews for care
				of childbearing women and newborns.
					Title II—Research and data collection on Maternity
				Care
					Sec. 201. Maternity care health professional shortage
				areas.
					Sec. 202. Expansion of CDC Prevention Research Centers program
				to include Centers on Optimal Maternity Outcomes.
					Sec. 203. Expanding models to be tested by Center for Medicare
				and Medicaid Innovation to include maternity care models.
					Title III—Enhancement of a Geographically, Racially, and
				Ethnically Diverse Interprofessional Maternity Workforce
					Sec. 301. Development of interprofessional maternity care
				educational models and tools.
					Sec. 302. Interprofessional training of medical students,
				residents, and student midwives in academic health centers and freestanding
				birth centers.
					Sec. 303. Grants to professional organizations to increase
				diversity in maternity care professionals.
				
			2.FindingsCongress finds the following:
			(1)Maternity
			 expenditures in the United States surpass all other developed countries, but
			 childbirth continues to carry significant risks for mothers in the United
			 States, as demonstrated by the following:
				(A)More than two women die every day in the
			 United States from pregnancy-related causes and the maternal mortality rate in
			 the United States has roughly doubled in the past 25 years. According to data
			 released in 2010, the maternal mortality ratio was 12.7 percent as compared to
			 6.6 percent in 1987.
				(B)More than
			 one-third of all women who give birth in the United States (1,700,000 women
			 each year) experience some type of complication that has an adverse effect on
			 their health.
				(C)Severe
			 complications that result in women nearly dying, known as a near
			 miss or severe morbidity, increased by 25 percent between 1998 and
			 2005, to approximately 34,000 cases a year.
				(D)African-American
			 women have nearly a four times greater risk of dying from pregnancy-related
			 complications than White women, and these disparities have not improved in 50
			 years.
				(2)In spite of the
			 considerable investment of the United States in maternity care, the United
			 States is failing to ensure that all infants have a healthy start in life, as
			 demonstrated by the following:
				(A)Despite five years
			 of modest reduction in pre-term births between 2006 and 2011, the United States
			 continues to lag behind most other countries in pre-term birth rates, ranking
			 131 out of 184 countries, according to a 2011 report by the March of Dimes and
			 the World Health Organization.
				(B)The proportion of
			 low birth weight babies increased by 21 percent between 1981 and 2008.
				(C)Non-Hispanic Black
			 infants continue to experience significantly higher rates of both pre-term
			 birth and low birthweight, two of the leading causes of infant mortality in
			 this country.
				(3)Despite
			 shortcomings in the United States statewide data collections systems, which
			 make international comparisons more challenging, international health
			 organizations have ranked the United States far behind almost all developed
			 countries in important perinatal and maternal outcomes, as demonstrated by the
			 following:
				(A)The World Health
			 Organization identified 49 nations with lower rates of maternal deaths than the
			 United States in 2008.
				(B)In the World
			 Health Report 2005, the World Health Organization identified 35 nations with
			 lower early neonatal mortality rates (4/1,000 live births) and 33 with lower
			 neonatal mortality rates (5/1,000 live births) than the United States.
				(C)According to data
			 from the Organisation for Economic Co-operation and Development (OECD), 26
			 countries (out of 29 reporting) had low birthweight rates lower than that of
			 the United States.
				(D)21 OECD countries
			 (out of 27 reporting) had lower cesarean section rates than the United
			 States.
				(4)Maternity care is
			 a major component of the escalating health care costs in the United States, as
			 demonstrated by the following:
				(A)With 4,000,000
			 deliveries yearly, the vast majority of which occur in hospitals, maternity
			 care for mothers and their newborns is the number one reason for
			 hospitalization in the United States, exceeding such prevalent conditions as
			 pneumonia, cancer, fracture, and heart disease. Of those discharged from
			 hospitals in the United States in 2009, nearly one in four were childbearing
			 women and newborns.
				(B)Combined mother
			 and baby charges for hospitalization, which was $98,000,000,000 in 2008, far
			 exceeded charges for any other hospital condition in the United States.
				(5)Maternity care
			 also accounts for a significant proportion of expenditures under the Medicaid
			 program, which covers 42 percent of births in this country, as demonstrated by
			 the following:
				(A)In 2008, 26
			 percent of all hospital charges for which payment was made under the Medicaid
			 program (totaling $41,000,000,000) was for birthing women and newborns.
				(B)The two most
			 common conditions for which payments were made under the Medicaid program in
			 2007 were pregnancy and childbirth (constituting 28 percent of such payments)
			 and newborns (constituting 26 percent of such payments), which together
			 accounted for 53 percent of hospital discharges billed to Medicaid.
				(C)The two most
			 costly conditions for which payment was made under the Medicaid program in 2008
			 were mother’s pregnancy and delivery and care for newborn
			 infants, which together accounted for 26 percent of all Medicaid
			 expenditures.
				(6)Maternity care
			 facility charges vary significantly by setting and type of birth. Part of the
			 charge differentials between facilities are attributable to high overhead of
			 hospitals—
				(A)in 2008, the
			 average charge for a hospital cesarean birth with complications was $20,080,
			 and without complications was $14,900;
				(B)in 2008, the
			 average charge for a hospital vaginal birth with complications was $11,410, and
			 without complications was $8,920; and
				(C)in 2010, the
			 average charge for a birth center vaginal birth was $2,277.
				(7)The
			 procedure-intensity of birth-related hospital stays also helps to explain the
			 high costs of such hospital stays. In 2008, 6 of the 10 most commonly performed
			 hospital procedures for all patients with all diagnoses involved childbirth and
			 newborn care. Cesarean section was the most common operating room
			 procedure.
			(8)Two non-invasive
			 maternity practices, smoking cessation programs during pregnancy and external
			 version to turn breech babies at term, have strong proven correlation with
			 considerable improvement in outcomes with no detrimental side effects, but are
			 significantly underused in the United States.
			(9)There is a growing
			 body of evidence that other non-invasive practices which are underused in
			 current practice may also be associated with improved outcomes. These
			 non-invasive practices include group model prenatal care (such as the
			 CenteringPregnancy model), continuous labor support, and non-supine positions
			 for birth.
			(10)The growing shortage of maternity health
			 care professionals and childbirth facilities is creating a serious obstacle to
			 timely and adequate maternity health care for women, particularly in rural
			 areas and the inner cities.
			(11)There are
			 significant racial and ethnic disparities across the maternity care workforce
			 creating additional access barriers to culturally and linguistically competent
			 maternity services.
			IHHS
			 Focus on the Promotion of Optimal Maternity Care
			101.Additional
			 focus area for the Office on Women’s HealthSection 229(b) of the Public Health Service
			 Act (42 U.S.C. 237a(b)) is amended—
				(1)in paragraph (6),
			 at the end, by striking and;
				(2)in paragraph (7),
			 at the end, by striking the period and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(8)facilitate policy makers, health system
				leaders and providers, consumers, and other stakeholders in their understanding
				optimal maternity care and support for the provision of such care, including
				the priorities of—
							(A)protecting,
				promoting, and supporting the innate capacities of childbearing women and their
				newborns for childbirth, breast-feeding, and attachment;
							(B)using obstetric
				interventions only when such interventions are supported by strong,
				high-quality evidence, and minimizing overuse of maternity practices that have
				been shown to have benefit in limited situations and that can expose women,
				infants, or both to risk of harm if used routinely and indiscriminately,
				including continuous electronic fetal monitoring, labor induction, epidural
				analgesia, primary cesarean section, and routine repeat cesarean birth;
							(C)reliably incorporating non-invasive,
				evidence-based practices that have documented correlation with considerable
				improvement in outcomes with no detrimental side effects, such as smoking
				cessation programs in pregnancy and proven models of group prenatal care that
				integrate health assessment, education, and support into a unified
				program;
							(D)a shared
				understanding of the qualifications of licensed providers of maternity care and
				the best evidence about the safety, satisfaction, outcomes, and costs of their
				care, and appropriate deployment of such caregivers within the maternity care
				workforce to address the needs of childbearing women and newborns and the
				growing shortage of maternity caregivers;
							(E)a shared
				understanding of the results of the best available research comparing hospital,
				birth center, and planned home births, including information about each
				setting’s safety, satisfaction, outcomes, and costs; and
							(F)high-quality, evidence-based childbirth
				education that promotes a natural, healthy, and safe approach to pregnancy,
				childbirth, and early parenting; is taught by certified educators, peer
				counselors, and health professionals; and promotes informed decisionmaking by
				childbearing
				women.
							.
				102.Interagency
			 Coordinating Committee on the Promotion of Optimal Maternity Outcomes
				(a)In
			 generalPart A of title II of the Public Health Service Act (42
			 U.S.C. 202 et seq.) is amended by adding at the end the following new
			 section:
					
						229A.Interagency
				Coordinating Committee on the Promotion of Optimal Maternity Outcomes
							(a)In
				generalThe Secretary of
				Health and Human Services, acting through the Deputy Assistant Secretary for
				Women’s Health under section 229 and in collaboration with the Federal
				officials specified in subsection (b), shall establish the Interagency
				Coordinating Committee on the Promotion of Optimal Maternity Outcomes (referred
				to in this subsection as the ICCPOM).
							(b)Other
				agenciesThe officials specified in this subsection are the
				Secretary of Labor, the Secretary of Defense, the Secretary of Veterans
				Affairs, the Surgeon General, the Director of the Centers for Disease Control
				and Prevention, the Administrator of the Health Resources and Services Agency,
				the Administrator of the Centers for Medicare & Medicaid Services, the
				Director of the Indian Health Service, the Administrator of the Substance Abuse
				and Mental Health Services Administration, the Director of the National
				Institute on Child Health and Development, the Director of the Agency for
				Healthcare Research and Quality, the Assistant Secretary for Children and
				Families, the Deputy Assistant Secretary for Minority Health, the Director of
				the Office of Personnel Management, and such other Federal officials as the
				Secretary of Health and Human Services determines to be appropriate.
							(c)ChairThe Deputy Assistant Secretary for Women’s
				Health shall serve as the chair of the ICCPOM.
							(d)DutiesThe
				ICCPOM shall guide policy and program development across the Federal Government
				with respect to promotion of optimal maternity care, provided, however, that
				nothing in this section shall be construed as transferring regulatory or
				program authority from an Agency to the Coordinating Committee.
							(e)ConsultationsThe
				ICCPOM shall actively seek the input of, and shall consult with, all
				appropriate and interested stakeholders, including State Health Departments,
				public health research and interest groups, foundations, childbearing women and
				their advocates, and maternity care professional associations and
				organizations, reflecting racially, ethnically, demographically, and
				geographically diverse communities.
							(f)Annual
				report
								(1)In
				generalThe Secretary, on behalf of the ICCPOM, shall annually
				submit to Congress a report that summarizes—
									(A)all programs and
				policies of Federal agencies (including the Medicare program under title XVIII
				of the Social Security Act and the Medicaid program under title XIX of such
				Act) designed to promote optimal maternity care, focusing particularly on
				programs and policies that support the adoption of evidence based maternity
				care, as defined by timely, scientifically sound systematic reviews;
									(B)all programs and policies of Federal
				agencies (including the Medicare program under title XVIII of the Social
				Security Act and the Medicaid program under title XIX of such Act) designed to
				address the problems of maternal mortality and morbidity, infant mortality,
				prematurity, and low birth weight, including such programs and policies
				designed to address racial and ethnic disparities with respect to each of such
				problems;
									(C)the extent of
				progress in reducing maternal mortality and infant mortality, low birth weight,
				and prematurity at State and national levels; and
									(D)such other
				information regarding optimal maternity care as the Secretary determines to be
				appropriate.
									The
				information specified in subparagraph (C) shall be included in each such report
				in a manner that disaggregates such information by race, ethnicity, and
				indigenous status in order to determine the extent of progress in reducing
				racial and ethnic disparities and disparities related to indigenous
				status.(2)Certain
				informationEach report under paragraph (1) shall include
				information (disaggregated by race, ethnicity, and indigenous status, as
				applicable) on the following rates and costs by State:
									(A)The rate of
				primary cesarean deliveries and repeat cesarean deliveries.
									(B)The rate of
				vaginal births after cesarean.
									(C)The rate of
				vaginal breech births.
									(D)The rate of
				induction of labor.
									(E)The rate of
				freestanding birth center births.
									(F)The rate of
				planned and unplanned home birth.
									(G)The rate of attended births by provider,
				including by an obstetrician-gynecologist, family practice physician,
				obstetrician-gynecologist physician assistant, certified nurse-midwife,
				certified midwife, and certified professional midwife.
									(H)The cost of maternity care disaggregated by
				place of birth and provider of care, including—
										(i)uncomplicated
				vaginal birth;
										(ii)complicated
				vaginal birth;
										(iii)uncomplicated
				cesarean birth; and
										(iv)complicated
				cesarean birth.
										(g)Authorization of
				appropriationsThere is
				authorized to be appropriated, in addition to such amounts authorized to be
				appropriated under section 229(e), to carry out this section $1,000,000 for
				each of the fiscal years 2014 through
				2018.
							.
				(b)Conforming
			 amendments
					(1)Inclusion as
			 duty of HHS Office on Women’s HealthSection 229(b) of such Act (42 U.S.C.
			 237a(b)), as amended by section 101, is amended—
						(A)in paragraph (7),
			 at the end, by striking and;
						(B)in paragraph (8),
			 at the end, by striking the period and inserting ; and;
			 and
						(C)by adding at the
			 end the following new paragraph:
							
								(9)establish the Interagency Coordinating
				Committee on the Promotion of Optimal Maternity Outcomes in accordance with
				section
				229A.
								.
						(2)Treatment of
			 biennial reportsSection
			 229(d) of such Act (42 U.S.C. 237a(d)) is amended by inserting (other
			 than under subsection (b)(9)) after under this
			 section.
					103.Consumer
			 education campaignSection 229
			 of the Public Health Service Act (42 U.S.C. 237a), as amended by sections 101
			 and 102, is further amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (8),
			 at the end, by striking and;
					(B)in paragraph (9),
			 at the end, by striking the period and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(10)not later than one year after the date of
				the enactment of the MOMS for the 21st Century Act, develop and implement a
				4-year culturally and linguistically appropriate multi-media consumer education
				campaign to promote understanding and acceptance of evidence based maternity
				practices and models of care for optimal maternity outcomes among women of
				childbearing ages and families of such women and that—
								(A)highlights the importance of protecting,
				promoting, and supporting the innate capacities of childbearing women and their
				newborns for childbirth, breast-feeding, and attachment;
								(B)promotes understanding of the importance of
				using obstetric interventions when medically necessary and when supported by
				strong, high-quality evidence;
								(C)highlights the
				widespread overuse of maternity practices that have been shown to have benefit
				when used appropriately in situations of medical necessity, but which can
				expose women, infants, or both to risk of harm if used routinely and
				indiscriminately, including continuous fetal monitoring, labor induction,
				epidural anesthesia, elective primary cesarean section, and repeat cesarean
				delivery;
								(D)emphasizes the non-invasive maternity
				practices that have strong proven correlation or may be associated with
				considerable improvement in outcomes with no detrimental side effects, and are
				significantly underused in the United States, including smoking cessation
				programs in pregnancy, group model prenatal care, continuous labor support,
				non-supine positions for birth, and external version to turn breech babies at
				term;
								(E)educates consumers about the qualifications
				of licensed providers of maternity care and the best evidence about their
				safety, satisfaction, outcomes, and costs;
								(F)informs consumers about the best available
				research comparing birth center births, planned home births, and hospital
				births, including information about each setting’s safety, satisfaction,
				outcomes, and costs;
								(G)fosters participation in high-quality,
				evidence-based childbirth education that promotes a natural, healthy, and safe
				approach to pregnancy, childbirth, and early parenting; is taught by certified
				educators, peer counselors, and health professionals; and promotes informed
				decisionmaking by childbearing women; and
								(H)is pilot tested for consumer comprehension,
				cultural sensitivity, and acceptance of the messages across geographically,
				racially, ethnically, and linguistically diverse
				populations.
								.
					104.Bibliographic
			 database of systematic reviews for care of childbearing women and
			 newborns
				(a)In
			 generalNot later than one
			 year after the date of the enactment of this Act, the Secretary of Health and
			 Human Services, through the Agency for Healthcare Research and Quality,
			 shall—
					(1)make publicly
			 available an online bibliographic database identifying systematic reviews,
			 including an explanation of the level and quality of evidence, for care of
			 childbearing women and newborns; and
					(2)initiate regular
			 updates that incorporate newly issued and updated systematic reviews.
					(b)SourcesTo
			 aim for a comprehensive inventory of systematic reviews relevant to maternal
			 and newborn care, the database shall identify reviews from diverse sources,
			 including—
					(1)scientific
			 peer-reviewed journals;
					(2)databases,
			 including Cochrane Database of Systematic Reviews, Clinical Evidence, and
			 Database of Abstracts of Reviews of Effects; and
					(3)Internet Web sites
			 of agencies and organizations throughout the world that produce such systematic
			 reviews.
					(c)FeaturesThe
			 database shall—
					(1)provide bibliographic citations for each
			 record within the database, and for each such citation include an explanation
			 of the level and quality of evidence;
					(2)include abstracts,
			 as available;
					(3)provide reference
			 to companion documents as may exist for each review, such as evidence tables
			 and guidelines or consumer educational materials developed from the
			 review;
					(4)provide links to
			 the source of the full review and to any companion documents;
					(5)provide links to
			 the source of a previous version or update of the review;
					(6)be searchable by
			 intervention or other topic of the review, reported outcomes, author, title,
			 and source; and
					(7)offer to users
			 periodic electronic notification of database updates relating to users’ topics
			 of interest.
					(d)OutreachNot later than the first date the database
			 is made publicly available and periodically thereafter, the Secretary of Health
			 and Human Services shall publicize the availability, features, and uses of the
			 database under this section to the stakeholders described in subsection
			 (e).
				(e)ConsultationFor
			 purposes of developing the database under this section and maintaining and
			 updating such database, the Secretary of Health and Human Services shall
			 convene and consult with an advisory committee composed of relevant
			 stakeholders, including—
					(1)Federal Medicaid
			 administrators and State agencies administrating State plans under title XIX of
			 the Social Security Act pursuant to section 1902(a)(5) of such Act (42 U.S.C.
			 1396a(a)(5));
					(2)providers of maternity and newborn care
			 from both academic and community-based settings, including
			 obstetrician-gynecologists, family physicians, certified nurse midwives,
			 certified midwives, certified professional midwives, physician assistants,
			 perinatal nurses, pediatricians, and nurse practitioners;
					(3)maternal-fetal
			 medicine specialists;
					(4)neonatologists;
					(5)childbearing women and advocates for such
			 women, including childbirth educators certified by a nationally accredited
			 program, representing communities that are diverse in terms of race, ethnicity,
			 indigenous status, and geographic area;
					(6)employers and
			 purchasers;
					(7)health facility
			 and system leaders, including both hospital and birth center facilities;
					(8)journalists;
			 and
					(9)bibliographic
			 informatics specialists.
					(f)Authorization of
			 appropriationsThere is authorized to be appropriated $2,500,000
			 for each of the fiscal years 2014 through 2016 for the purpose of developing
			 the database and such sums as may be necessary for each subsequent fiscal year
			 for updating the database and providing outreach and notification to users, as
			 described in this section.
				IIResearch and data
			 collection on Maternity Care
			201.Maternity care
			 health professional shortage areasSection 332 of the Public Health Service Act
			 (42 U.S.C. 254e) is amended by adding at the end the following new
			 subsection:
				
					(k)(1)The Secretary, acting
				through the Administrator of the Health Resources and Services Administration,
				shall designate maternity care health professional shortage areas in the
				States, publish a descriptive list of the area’s population groups, medical
				facilities, and other public facilities so designated, and at least annually
				review and, as necessary, revise such designations.
						(2)For purposes of paragraph (1), a
				complete descriptive list shall be published in the Federal Register not later
				than one year after the date of the enactment of the
				MOMS for the 21st Century Act
				and annually thereafter.
						(3)The provisions of subsections (b), (c),
				(e), (f), (g), (h), (i), and (j) (other than (j)(1)(B)) of this section shall
				apply to the designation of a maternity care health professional shortage area
				in a similar manner and extent as such provisions apply to the designation of
				health professional shortage areas, except in applying subsection (b)(3), the
				reference in such subsection to physicians shall be deemed to be a
				reference to nationally certified and State licensed obstetricians, family
				practice physicians who practice full-scope maternity care, certified
				nurse-midwives, certified midwives, certified professional midwives, and
				physician’s assistants who practice full scope maternity care.
						(4)For purposes of this subsection, the term
				maternity care health professional shortage area means—
							(A)an
				area in an urban or rural area (which need not conform to the geographic
				boundaries of a political subdivision and which is a rational area for the
				delivery of health services) which the Secretary determines has a shortage of
				providers of maternity care health services including those referenced in
				paragraph (3) or an urban or rural area that the Secretary determines has lost
				a significant number of such providers during the 10-year period beginning with
				2004 or has no obstetrical providers licensed to provide operative obstetrical
				services;
							(B)an
				area in an urban or rural area (which need not conform to the geographic
				boundaries of a political subdivision and which is a rational area for the
				delivery of health services) which the Secretary determines has a shortage of
				hospital or labor and delivery units, hospital birth center units, or
				freestanding birth centers or an area that lost a significant number of these
				units during the 10-year period beginning with 2003; or
							(C)a population group which the Secretary
				determines has such a shortage of providers or
				facilities.
							.
			202.Expansion of
			 CDC Prevention Research Centers program to include Centers on Optimal Maternity
			 Outcomes
				(a)In
			 generalNot later than one
			 year after the date of the enactment of this Act, the Secretary of Health and
			 Human Services, shall support the establishment of 2 additional Prevention
			 Research Centers under the Prevention Research Center Program administered by
			 the Centers for Disease Control and Prevention. Such additional centers shall
			 each be known as a Center for Excellence on Optimal Maternity Outcomes.
				(b)ResearchEach Center for Excellence on Optimal
			 Maternity Outcomes shall—
					(1)conduct at least one focused program of
			 research to improve maternity outcomes, including the reduction of cesarean
			 birth rates, elective inductions, prematurity rates, and low birth weight rates
			 within an underserved population that has a disproportionately large burden of
			 suboptimal maternity outcomes, including maternal mortality and morbidity,
			 infant mortality, prematurity, or low birth weight;
					(2)work with partners
			 on special interest projects, as specified by the Centers for Disease Control
			 and Prevention and other relevant agencies within the Department of Health and
			 Human Services, and on projects funded by other sources; and
					(3)involve a minimum of two distinct birth
			 setting models, such as a hospital labor and delivery model and freestanding
			 birth center model; or a hospital labor and delivery model and planned home
			 birth model.
					(c)Interdisciplinary
			 providersEach Center for Excellence on Optimal Maternity
			 Outcomes shall include the following interdisciplinary providers of maternity
			 care:
					(1)Obstetrician-gynecologists.
					(2)Certified nurse
			 midwives or certified midwives.
					(3)At least two of
			 the following providers:
						(A)Family practice
			 physicians.
						(B)Nurse practitioners.
						(C)Physician assistants.
						(D)Certified
			 professional midwives.
						(d)ServicesResearch conducted by each Center for
			 Excellence on Optimal Maternity Outcomes shall include at least 2 (and
			 preferably more) of the following supportive provider services:
					(1)Mental
			 health.
					(2)Doula labor
			 support.
					(3)Nutrition
			 education.
					(4)Childbirth
			 education.
					(5)Social
			 work.
					(6)Physical therapy
			 or occupation therapy.
					(7)Substance abuse
			 services.
					(8)Home
			 visiting.
					(e)CoordinationThe programs of research at each of the two
			 Centers of Excellence on Optimal Maternity Outcomes shall compliment and not
			 replicate the work of the other.
				(f)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $2,000,000 for each of the fiscal years 2014 through
			 2018.
				203.Expanding
			 models to be tested by Center for Medicare and Medicaid Innovation to include
			 maternity care modelsSection
			 1115A(b)(2)(B) of the Social Security Act (42 U.S.C. 1315a(b)(2)(B)) is amended
			 by adding at the end the following new clause:
				
					(xxi)Promoting evidence-based models of prenatal
				care that have been associated with reductions in maternal and infant health
				disparities; incorporating the use of doula and promotoras support; and
				advancing out-of-hospital births, including births at home and in freestanding
				birth
				centers.
					.
			IIIEnhancement of a
			 Geographically, Racially, and Ethnically Diverse Interprofessional Maternity
			 Workforce
			301.Development of
			 interprofessional maternity care educational models and tools
				(a)In
			 generalNot later than 6 months after the date of the enactment
			 of this Act, the Secretary of Health and Human Services, acting in conjunction
			 with the Administrator of Health Resources and Services Administration, shall
			 convene, for a 1-year period, an Interprofessional Maternity Provider Education
			 Commission to discuss and make recommendations for—
					(1)a
			 consensus standard physiologic maternity care curriculum that takes into
			 account the core competencies for basic midwifery practice such as those
			 developed by the American College of Nurse Midwives and the North American
			 Registry of Midwives, and the educational objectives for physicians practicing
			 in obstetrics and gynecology as determined by the Council on Resident Education
			 in Obstetrics and Gynecology;
					(2)suggestions for
			 multi-disciplinary use of the consensus physiologic curriculum;
					(3)strategies to
			 integrate and coordinate education across maternity care disciplines, including
			 recommendations to increase medical and midwifery student exposure to
			 out-of-hospital birth; and
					(4)pilot
			 demonstrations of interprofessional educational models.
					(b)ParticipantsThe
			 Commission shall include maternity care educators, curriculum developers,
			 service leaders, certification leaders, and accreditation leaders from the
			 various professions that provide maternity care in this country. Such
			 professions shall include obstetrician-gynecologists, certified nurse midwives
			 or certified midwives, family practice physicians, nurse practitioners,
			 physician assistants, certified professional midwives, and perinatal nurses.
			 Additionally, the Commission shall include representation from maternity care
			 consumer advocates.
				(c)CurriculumThe
			 consensus standard physiologic maternity care curriculum described in
			 subsection (a)(1) shall—
					(1)have a public
			 health focus with a foundation in health promotion and disease
			 prevention;
					(2)foster physiologic
			 childbearing and woman and family centered care;
					(3)integrate
			 strategies to reduce maternal and infant morbidity and mortality;
					(4)incorporate
			 recommendations to ensure respectful, safe, and seamless consultation,
			 referral, transport, and transfer of care when necessary; and
					(5)include cultural
			 sensitivity and strategies to decrease disparities in maternity
			 outcomes.
					(d)ReportNot
			 later than 6 months after the final day of the summit, the Secretary of Health
			 and Human Services shall—
					(1)submit to Congress
			 a report containing the recommendations made by the summit under this section;
			 and
					(2)make such report
			 publicly available.
					(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000 for each of the fiscal years 2014 and 2015, and
			 such sums as are necessary for each of the fiscal years 2016 through
			 2018.
				302.Interprofessional
			 training of medical students, residents, and student midwives in academic
			 health centers and freestanding birth centers
				(a)Including within
			 inpatient hospital services under Medicare services furnished by certain
			 students, interns, and residents supervised by certified nurse
			 midwivesSection 1861(b) of the Social Security Act (42 U.S.C.
			 1395x(b)) is amended—
					(1)in paragraph (6),
			 by striking ; or and inserting , or in the case of
			 services in a hospital or osteopathic hospital by a student midwife or an
			 intern or resident-in-training under a teaching program previously described in
			 this paragraph who is in the field of obstetrics and gynecology, if such
			 student midwife, intern, or resident-in-training is supervised by a certified
			 nurse-midwife to the extent permitted under applicable State law and as may be
			 authorized by the hospital;;
					(2)in paragraph (7),
			 by striking the period at the end and inserting ; or; and
					(3)by adding at the
			 end the following new paragraph:
						
							(8)a certified
				nurse-midwife where the hospital has a teaching program approved as specified
				in paragraph (6), if (A) the hospital elects to receive any payment due under
				this title for reasonable costs of such services, and (B) all certified
				nurse-midwives in such hospital agree not to bill charges for professional
				services rendered in such hospital to individuals covered under the insurance
				program established by this
				title.
							.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 services furnished on or after the date of the enactment of this Act.
				303.Grants to
			 professional organizations to increase diversity in maternity care
			 professionals
				(a)In
			 generalThe Secretary of
			 Health and Human Services, through the Administrator of the Health Resources
			 and Services Administration, shall carry out a grant program under which the
			 Secretary may make to eligible health professional organizations—
					(1)for fiscal year
			 2014, planning grants described in subsection (b); and
					(2)for the subsequent
			 4-year period, implementation grants described in subsection (c).
					(b)Planning
			 grants
					(1)In
			 generalPlanning grants
			 described in this subsection are grants for the following purposes:
						(A)To collect data
			 and identify any workforce disparities, with respect to a health profession, at
			 each of the following areas along the health professional continuum:
							(i)Pipeline
			 availability with respect to students at the high school and college or
			 university levels considering and working toward entrance in the
			 profession.
							(ii)Entrance into the
			 training program for the profession.
							(iii)Graduation from
			 such training program.
							(iv)Entrance into
			 practice.
							(v)Retention in
			 practice for more than a 5-year period.
							(B)To develop one or
			 more strategies to address the workforce disparities within the health
			 profession, as identified under (and in response to the findings pursuant to)
			 subparagraph (A).
						(2)ApplicationTo
			 be eligible to receive a grant under this subsection, an eligible health
			 professional organization shall submit to the Secretary of Health and Human
			 Services an application in such form and manner and containing such information
			 as specified by the Secretary.
					(3)AmountEach
			 grant awarded under this subsection shall be for an amount not to exceed
			 $300,000.
					(4)ReportEach
			 recipient of a grant under this subsection shall submit to the Secretary of
			 Health and Human Services a report containing—
						(A)information on the
			 extent and distribution of workforce disparities identified through the grant;
			 and
						(B)reasonable
			 objectives and strategies developed to address such disparities within a 5-,
			 10-, and 25-year period.
						(c)Implementation
			 grants
					(1)In
			 generalImplementation grants
			 described in this subsection are grants to implement one or more of the
			 strategies developed pursuant to a planning grant awarded under subsection
			 (b).
					(2)ApplicationTo be eligible to receive a grant under
			 this subsection, an eligible health professional organization shall submit to
			 the Secretary of Health and Human Services an application in such form and
			 manner as specified by the Secretary. Each such application shall contain
			 information on the capability of the organization to carry out a strategy
			 described in paragraph (1), involvement of partners or coalitions, plans for
			 developing sustainability of the efforts after the culmination of the grant
			 cycle, and any other information specified by the Secretary.
					(3)AmountEach
			 grant awarded under this subsection shall be for an amount not to exceed
			 $500,000 each year during the 4-year period of the grant.
					(4)ReportsFor
			 each of the first 3 years for which an eligible health professional
			 organization is awarded a grant under this subsection, the organization shall
			 submit to the Secretary of Health and Human Services a report on the activities
			 carried out by such organization through the grant during such year and
			 objectives for the subsequent year. For the fourth year for which an eligible
			 health professional organization is awarded a grant under this subsection, the
			 organization shall submit to the Secretary a report that includes an analysis
			 of all the activities carried out by the organization through the grant and a
			 detailed plan for continuation of outreach efforts.
					(d)Eligible health
			 professional organization definedFor purposes of this section, the term
			 eligible health professional organization means a professional
			 organization representing obstetrician-gynecologists, certified nurse midwives,
			 certified midwives, family practice physicians, nurse practitioners whose scope
			 of practice includes maternity care, physician assistants whose scope of
			 practice includes obstetrical care, or certified professional midwives.
				(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $2,000,000 for fiscal year 2014 and $3,000,000 for each of the
			 fiscal years 2015 through 2018.
				
